Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 11, 2021

The Court of Appeals hereby passes the following order:

A21A0984. DERRICK P. TAYLOR v. THE STATE.

      In March 2017, Derrick P. Taylor pleaded guilty to one count of statutory rape
and two counts of contributing to the delinquency of a minor. In March 2019, Taylor
filed a pro se motion to vacate his judgment due to a lack of jurisdiction. The trial
court dismissed the motion, and Taylor filed this direct appeal.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009); see also Wright v. State, 277 Ga. 810, 811 (596 SE2d 587) (2004). Any
appeal from an order denying or dismissing such a motion must be dismissed. See
Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper, 286 Ga. at 218 (2).
Consequently, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/11/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                            , Clerk.